Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 10, 2014

                                      No. 04-14-00569-CV

                                         Burton KAHN,
                                           Appellant

                                                v.

                           HELVETIA ASSET RECOVERT, INC.,
                                      Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18355
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        Appellant Burton Kahn filed a notice of appeal on August 7, 2014, stating he “desires to
appeal from the Order denying Defendants for New Trial on July 21, 2014.” An order denying a
motion for new trial is not independently appealable. See In re Adams, 416 S.W.3d 556, 560
(Tex. App.—Tyler 2013, no pet.) (citing State Office of Risk Mgmt. v. Berdan, 335 S.W.3d 421,
428 (Tex. App.—Corpus Christi 2011, orig. proceeding)). Rather, an appeal may generally be
taken only from a final judgment. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). In his notice of appeal, appellant refers to a judgment signed June 11, 2014. However,
we can find no such judgment in the four volume clerk’s record filed in this court. Accordingly,
it appears we lack jurisdiction over this matter.

        Accordingly, we ORDER appellant to file in this court on or before October 20, 2014 a
written response showing cause why this court should not dismiss this appeal for want of
jurisdiction. More specifically, we ORDER appellant in his response to identify by title and
date, the order or judgment he seeks to appeal by virtue of the notice of appeal filed August 7,
2014. Moreover, we ORDER appellant to attached a file-stamped copy of said order or
judgment to his response. Appellant is advised that this court is aware that he has filed numerous
appeals in this court. The judgment he seeks to appeal in this case should not be duplicative of
any judgment previously appealed by appellant to this court. If appellant does not timely file a
response showing this court has jurisdiction over this appeal, we will dismiss the appeal for want
of jurisdiction.
         We order the clerk of this court to serve copies of this order on appellant, all counsel, the
district clerk and the court reporter.



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court